Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-12, 15-17, 19, 21-23, the Overmeyer (U.S. PGPub No. 2015/0272572), Berg (U.S. PGPub No. 2007/0055228), Sandhu (U.S. PGPub No. 2013/0165854), and Matteson (U.S. PGPub No. 2006/0101694) references fail to teach “the distal faces of the handle and the trigger each having a concave shape and the first and second sensor surfaces contoured to follow the concave shape of the respective distal face of the handle and the trigger, wherein each of the first, second, third, and fourth sensors is configured to sense a respective first, second, third and fourth actuation pattern input on the respective sensor surface mimicking a first, a second, a third, and a fourth actuation motion of first, second, third, and fourth actuation assemblies” .  The Overmeyer reference teaches a surgical instrument comprising a single touch sensor surface on the proximal end of the housing (Fig 2, display 2250), but fails to teach three other sensor surfaces located on the respective claimed surfaces with the first and second sensor surfaces having a contoured shape, and the sensor surfaces configured to sense respective actuation patterns that mimic respective actuation motions of actuation assemblies. Berg teaches a similar surgical instrument and discloses in [0050] that “that instead of buttons, triggers, and other actuators mentioned herein … other actuator devices may be used, such as … touch-sensitive actuators”, however Berg fails to explicitly teach the touch sensitive actuators are located on corresponding surfaces of the buttons and triggers and instead teaches that the touch sensitive actuators are used instead of buttons and triggers. Sandhu teaches a remote catheter guidance system wherein a remote . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794